Citation Nr: 0303760
Decision Date: 03/05/03	Archive Date: 06/02/03

DOCKET NO. 99-16 004               DATE MAR 05, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for a lower back disability.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Robert C. Schamberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1990 to January
1993.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a May 1999 rating decision of the Nashville,
Tennessee, Department of Veterans Affairs (VA) Regional Office
(RO).

This case was previously before the Board and was remanded for
additional development and sent for additional internal
development. That development having been completed, the case is
now ready for appellate review.

FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of the
veteran's claim has been obtained or requested by the RO.

2. The preponderance of the evidence is against a finding that the
veteran has any chronic low back disability related to service.

CONCLUSION OF LAW

A lower back disability was not incurred or aggravated in service,
and is not otherwise related to service. 38 U.S.C.A. 1110 (West
1991 & Supp. 2002); 38 C.F.R. 3.303 (2002).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

As an initial matter, the Board notes that there has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5100 et.seq.
(West Supp. 2002); see 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a)
(2002). This law eliminated the concept of a well-grounded claim,
redefined the obligations of VA with respect to the duty to assist,
and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West Supp. 2002); 38 C.F.R. 3.159(b) (2002); see
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R.
3.159, clearly require the Secretary to notify a claimant which
evidence, if any, will be obtained by the claimant and which
evidence, if any, will be retrieved by the Secretary). Second, VA
has a duty to assist the veteran in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A. 5103A (West Supp. 2002); 38
C.F.R. 3.159(c) (2002).

The May 1999 rating decision, the June 1999 Statement of the Case
(SOC), and the December 1999 and November 2001 Supplemental
Statements of the Case (SSOC), advised the veteran of the laws and
regulations pertaining to service connection. These documents
informed the veteran of the evidence of record and explained the
reasons and bases for denial. The veteran was specifically informed
that service connection was being denied for a lower back
disability because the evidence did not show that she suffered from
a lower back disability that was related to service. The RO sent a
letter dated in January 2001 that informed the veteran what
evidence had been gathered and informed the veteran what evidence
was still needed, specifically medical evidence from any facility
or physician that had treated the veteran for her back disability.
The veteran was told that she must identify

- 3 -

treatment providers, providing their addresses and appropriate
authorizations. The RO obtained the veteran's service medical
records and records from Blanchfield Army Community Hospital. The
veteran referenced additional treatment records and was asked to
provide those records, but did not do so. The veteran was scheduled
for a VA examination to determine the presence and etiology of her
lower back disability, but she did not appear for her scheduled
examination. The veteran has not identified any other available
records and has not indicated that he ever had treatment at a VA
medical center.

Accordingly, the Board finds that VA has satisfied its duty to
notify and to assist and that under the circumstances of this case,
a remand would serve no useful purpose. See Soyini v. Derwinski, 1
Vet. App. 540, 546 (1991) (strict adherence to requirements in the
law does not dictate an unquestioning, blind adherence in the face
of overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided).

II. Entitlement to service connection for a lower back disability

In general, service connection will be granted for disability
resulting from injury or disease incurred in or aggravated by
active military service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
2002); 38 C.F.R. 3.303 (2002). If a condition noted during service
is not determined to be chronic, then generally a showing of
continuity of symptomatology after service is required for service
connection. 38 C.F.R. 3.303(b) (2002). Service connection may also
be granted for any disease diagnosed after discharge when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (2002).

To grant direct service connection, it is required that the
evidence show the existence of a current disability, an inservice
disease or injury, and a link between the disability and the
inservice disease or injury. Watson v. Brown, 4 Vet.

- 4 -

App. 309, 314 (1993). This principle has been repeatedly reaffirmed
by the United States Court of Appeals for the Federal Circuit,
which recently stated that "a veteran seeking disability benefits
must establish ... the existence of a disability [and] a connection
between the veteran's service and the disability". Boyer v. West,
210 F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that she suffers from a lower back
disability that had its onset inservice and that is ongoing. The
veteran's service medical records do show that she was treated for
low back pain in December 1990, for back aches in March 1991 and
for a low back strain in May and November 1991. Each instance
appears to have resolved without further treatment and no X-rays
were taken. The veteran's report of medical history given in
December 1992 prior to her separation from service does not
indicate any recurrent back pain. The spine and other
musculoskeletal systems were described as normal on clinical
evaluation. Since leaving service there is no indication of the
presence of chronic back disability. The veteran did indicate
treatment at Blanchfield Army Community Hospital and those records
were obtained, however, they relate primarily to the veteran's
pregnancy and, while noting complaints of low back pain, do not
contain any reference to chronic back pathology or its etiology. In
February 2001 the hospital stated that they had no additional
records for the veteran. The veteran has presented no medical
evidence showing that she currently suffers from chronic low back
disability, there is no evidence of treatment, or complaints, or a
diagnosis of chronic back disability. The veteran was scheduled for
a VA examination that might have been able to determine if she in
fact has a current disability, but the veteran did not report for
the examination. When the veteran does not appear for a scheduled
examination in conjunction with an original claim for service
connection, the claim will be rated on the evidence of record. 38
C.F.R. 3.655(b) (2002).

The Board acknowledges the veteran's belief that she has a lower
back disability that is related to service. However, as a
layperson, she is not competent to testify to a medical diagnosis
or etiology. See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Medical evidence is needed to establish the existence of a current
disability as well as to link the disability to service. In the
absence of proof of a present disability

5 -

there can be no valid claim. Brammer v Derwinski, 3 Vet. App. 223,
225 (1992). The separation examination and medical history do not
show any chronic back disability at the time of discharge. There is
no medical evidence showing current treatment or diagnosis of a
lower back disability. Therefore, service connection is not
warranted for a lower back disability. 38 U.S.C.A. 1110 (West 19911
& Supp. 2002); 38 C.F.R. 3.303 (2002).

ORDER

Entitlement to service connection for a lower back disability is
denied.

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 6 -




